Citation Nr: 0910625	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1976 to January 
1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the case for further 
development in March 2004 and December 2005.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2004.  A transcript 
of the hearing is associated with the Veteran's claim folder.  

The record reflects that the Veteran has raised a claim for 
service connection for a hernia secondary to his service-
connected knee disability, which has not yet been adjudicated 
by the RO.  The Board refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

Throughout the rating period on appeal, with the exception of 
the period during which a temporary total rating was 
assigned, the Veteran's right knee disability has not been 
manifested by limitation of extension to more than 5 degrees 
or limitation of flexion to less than 30 degrees.  
Instability is not shown by the objective evidence.  


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5010, 5260 -5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a March 2002 letter, the RO explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The May 2002 rating decision 
explained the criteria for the next higher disability rating 
available for the knee disability under the applicable 
diagnostic codes.  The September 2003 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected knee 
disability.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Right Knee Disability

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background

The Veteran is seeking an increased rating for his right knee 
disability.  The Veteran was injured in service when he 
struck his knee on a rock during a training exercise.  
Service connection for this condition was awarded in 
September 1983 and an initial rating of 10 percent was 
assigned.  The Veteran underwent a meniscectomy and a 
temporary 100 percent rating was assigned in July 1995, which 
was adjusted to 20 percent in September 1995.  In June 1998, 
the disability rating was increased to 30 percent.  The 
Veteran filed a claim for an increased rating in January 
2001, contending that his knee disability has increased in 
severity.  


VA outpatient records show that the Veteran was examined at 
VA facility in February 2000, when he reported chronic pain 
in his knee that worsened with prolonged walking.  On 
examination, his knee was noted to be slightly swollen, and 
he had normal range of motion.  The examiner prescribed pain 
medication to be taken daily as needed.  The Veteran was also 
treated for complaints of right knee pain in February 2002.  

The Veteran underwent a VA examination in April 2002.  He 
reported that he had lost his job the previous year because 
of his knee problems.  He stated that he had pain, weakness, 
and stiffness, as well as swelling with prolonged standing.  
He was noted to use a knee brace and cane.  On examination, 
there was atrophy in the right thigh muscle, and the 
Veteran's range of motion was from 0 to 80 degrees.  He had 
significant crepitation with motion of the knee, and the 
examiner noted that he walked with a notable limp.  X-rays 
showed advanced degenerative osteoarthritis with joint 
effusion.  

The Veteran submitted VA outpatient treatment records dated 
in August 2002, which indicate that he reported right knee 
pain which radiated into his hip and shoulder.  His range of 
motion was from 5 to 60 degrees, and there was tenderness on 
palpation.  X-rays revealed valgus deformity with lateral 
joint line collapse.  The Veteran was advised that he was a 
candidate for total knee replacement.  

In June 2003, the Veteran underwent a pre-operative 
examination in advance of his knee replacement surgery.  X-
rays taken at that time showed degenerative changes, 
including osteophytes and joint space narrowing.  Total knee 
replacement surgery was done in July 2003, and the Veteran 
began physical therapy for his knee two weeks later.  At a 
follow up appointment in August 2003, the Veteran was able to 
transfer from bed to wheelchair independently and to walk 100 
feet with a standard cane.  His range of motion was from 10 
to 55 degrees.  

In a September 2003 rating decision, the RO assigned a 
temporary total disability rating for one year following his 
surgery as appropriate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (knee replacement).  The 100 percent rating was in 
effect from July 3, 2003, to August 31, 2004.  The 30 percent 
rating was continued from September 1, 2004.  

Private physical therapy records dated in May 2004 indicate 
that the Veteran continued to experience pain, weakness, and 
swelling in his right knee.  

Pursuant to the Board's remand instructions, the Veteran 
underwent a VA examination of his knee in July 2006.  He 
reported that he had been unable to complete his physical 
therapy following surgery.  He complained of instability in 
his knee and reported that it had given out and caused him to 
fall.  He also reported weakness, constant pain, and swelling 
with prolonged standing.  The Veteran wore a brace at all 
times and used a cane for ambulation.  He reported flare ups 
of pain that bothered him at night and kept him from 
sleeping.  The Veteran stated that he had not worked since 
2001 because of his knee symptoms.  He was unable to drive 
and did not participate in any recreational activities except 
fishing.  On examination, there was no significant effusion 
noted.  The Veteran's range of motion was from 0 to 48 
degrees with significant pain beyond that point.  The knee 
was stable to varus and valgus stress at 0 to 30 degrees and 
Lachman's test was negative.  The examiner could not perform 
the McMurray's or drawer tests because he could not flex the 
Veteran's knee to 90 degrees.  The examiner stated that the 
Veteran had been wearing his knee brace backward, which 
locked his knee in extension.  He stated that the Veteran's 
limitation of motion would make it difficult for him to be in 
a comfortable seated position or to go up and down stairs.  

The claims file was unavailable for the examiner to review.  
Another VA examiner subsequently reviewed the entire claims 
file as well as the July 2006 examination record, agreed with 
the examiner's assessment and history and concurred in the 
prior assessment.  

Analysis

The Veteran's right knee disability, which includes a 
diagnosis of osteoarthritis, is rated under 38 C.F.R. 
§ 4.71a, DC 5010, arthritis due to trauma.  Under this DC, 
arthritis that is substantiated by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When the limitation of motion of the affected joint or joints 
is noncompensable under the appropriate DC, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5010.  

Limitation of motion of the leg is rated under DC 5260 
(limitation of flexion of the leg) or 5261 (limitation of 
extension of the leg).  Under DC 5260, an evaluation of 10 
percent is warranted where knee flexion is limited to 45 
degrees, 20 percent where it is limited to 30 degrees, and 30 
percent where it is limited to 15 degrees.  A noncompensable 
rating is assigned where there is flexion to 60 degrees or 
more.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, an 
evaluation of 10 percent is warranted where knee extension is 
limited to 10 degrees, 20 percent where it is limited to 15 
degrees, and 30 percent where it is limited to 20 degrees.  A 
40 percent evaluation is for application where extension is 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 50 degrees.  A noncompensable rating 
is assigned where leg extension is limited to 5 degrees or 
less.  38 C.F.R § 4.71a, DC 5261. 

As the foregoing evidence shows, the Veteran has consistently 
demonstrated flexion in his right knee to no less than 30 
degrees, and extension has never been measured as more than 5 
degrees, except in August 2003, when extension was limited to 
10 degrees.  However, as previously noted, the Veteran's knee 
disability was at that time rated totally disabling, and a 
higher evaluation is not available for that period.  In 
subsequent evaluations, the Veteran had extension in the 
right knee to no more than 5 degrees.  Therefore, his right 
knee disability does not warrant a disability rating in 
excess of the currently assigned 30 percent for any period in 
the appeal period.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board has considered whether the Veteran may experience 
any additional functional loss due to pain, lack of 
endurance, or incoordination.  At the July 2006 examination, 
the Veteran reported flare ups of pain at night after he has 
been more active than usual during the day.  He described the 
flare ups as pain and cramping in his lower leg which occur 
when he is trying to sleep and last for up to two hours.  The 
Veteran did not report additional loss of motion during these 
flare ups, and the examiner did not note any additional loss 
of motion on examination.  The examiner stated that it is 
difficult to determine whether the Veteran's current flexion 
to 48 degrees was a "true limitation" or whether he was 
"limited only by pain,"  which suggests that the range of 
motion demonstrated at that time accounted for any functional 
limitation due to pain.  There are no objective findings of 
additional functional loss due to pain, lack of endurance, or 
incoordination.  Hence, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, have been considered, but provide no 
basis for assignment of any higher rating based on limited 
motion for the right knee.

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
There is no evidence of ankylosis, dislocated semilunar 
cartilage, malunion or nonunion of the tibia and fibula, or 
genu recurvatum.  The Board acknowledges that the Veteran 
reported in July 2006 that his knee had given out and caused 
him to fall; however, instability was not noted by any of the 
medical professionals who examined the Veteran's knee.  
Therefore, it is not appropriate to rate the Veteran's 
disability under any of the other DCs specific to 
disabilities of the knee.  


A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997).  
An evaluation in excess of 10 percent is not warranted for 
instability under Diagnostic Code 5257 because the medical 
evidence does not show that the Veteran's service-connected 
right knee disorder involves subluxation or instability.  

The Veteran complained of instability his right knee during 
on the July 2006 VA examination; however, the objective 
medical evidence showed the knee was stable to varus and 
valgus stress at 0 to 30 degrees and Lachman's test was 
negative.  Based on the foregoing, the Board finds that there 
is no objective medical evidence that the Veteran's right 
knee disability causes any recurrent subluxation or lateral 
instability.  Because the Veteran does not have instability 
of the right knee, a separate rating under DC 5257 is not 
warranted.  

The Board acknowledges the Veteran's contention that he has 
been unable to work since 2001 because of his knee 
disability.  At his most recent examination, he continued to 
report that he does not work because of his knee symptoms.  
Thus, the Board finds that the question of whether the 
Veteran is entitled to an extraschedular rating is raised by 
the record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

The record does not establish that the rating criteria are 
inadequate for rating any of the Veteran's disability.  The 
competent medical evidence of record shows that that aspect 
of the Veteran's right knee disability which is on appeal is 
primarily manifested by pain, weakness, and limitation of 
motion.  The applicable diagnostic codes used to rate his 
disability provide for ratings based on limitation of motion.  
See Diagnostic Codes 5260, 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The effects of the Veteran's disability has been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time. 

In summary, the Board concludes that an increased evaluation 
is not warranted for the Veteran's service-connected right 
knee disorder under any applicable DC.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.




	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 30 percent for service-
connected right knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


